DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/150,823 in view of Jaime et al. (Pub No US 2015/0262616). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17/150,823 already capture the claimed limitations of claims 1, 10 and 18 as currently filed, except for a time window that is based upon an expected rate of change of details of the specific event to be viewed, wherein the expected rate of change includes a length of time that ends after a predetermined period from an actual starting time of occurrence of the specific event, wherein the actual starting time is set by the consumer via the first device.
Nevertheless, in a similar field of endeavor Jaime discloses that the time is a time window (Paragraph [0046]; time window) that is based upon an expected rate of change of details of the specific event to be viewed (Paragraphs [0025] [0030]; activities in a live events, e.g. sporting event, concert, etc.), wherein the expected rate of change includes a length of time (e.g. time duration) that ends after a predetermined period (e.g. post activity time) from an actual starting time of occurrence of the specific event (Paragraphs [0046] [0047] [0088] [0155]; recording sporting event activities, such as a touchdowns, home runs, concert solos, etc., which may be predefined as having a time duration comprising a post activity time, e.g. 7.5 seconds after a touchdown), 
wherein the actual starting time is set by the consumer via the first device (Paragraphs [0085] [0145]; the start time attribute pre-assigned to an activity may be set by the user, e.g. 7.5 seconds before a touchdown; paragraph [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of copending Application No. 17/150,823 by specifically providing the elements mentioned above, as taught by Jaime, for the predictable result of allowing pre-assignments of time attributed to different activities that may usually have different durations, in order to allow the viewer to watch activities of interest without missing out on any of the action (Jaime – paragraph [0085]).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 10-12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (Pub No. US 2012/0212668) in view of Jaime et al. (Pub No US 2015/0262616). Hereinafter, referenced as Schultz and Jaime, respectively.

Regarding claim 1, Schultz discloses one or more non-transitory computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving, from a first device (e.g. user device 110), a consumer request for a real-time delivery (Paragraphs [0061] [0083]; live feed of an event as that event is seen by one or more users) of a hyper-specific media content (Paragraphs [0050] [0125]; request live stream of an event as seen by one or more users recording it) that includes a specific event (e.g. user specified event), location (e.g. geographic location) (Paragraphs [0050] [0125] figures 4 and 6; a user may request live on-demand image streams relating to an event as that event is seen by one or more users. Wherein the requesting user may specify event changes to be recorded such as motion detection, movement, etc., and geographical location as broadcasting preferences; paragraphs [0051] [0059] [0082]), and a time (Paragraphs [0030] [0051] [0056]; specified event during a user indicated time period, e.g. 10AM-5PM, as broadcasting preferences),
using the hyper-specific media content as an authoring qualification to select at least one second device that will provide the real-time delivery of the hyper-specific media content (Paragraphs [0051] [0061] [0083] figure 1; server 130 determines which other users are available near the requested location to be recorded at the requested time when the specific event is met);
using a selected at least one second device (e.g. recording device 120a… N) to transmit in real-time the hyper-specific media content over at least the time window that is based upon the expected rate of change of details of the specific event to be viewed (Paragraphs [0051] - [0053] figures 1 and 6; receiving the requested live broadcast when the user specific conditions are met for the geographic location, time period to broadcast the event).
However, it is noted that Schultz is silent to explicitly disclose that the time is a time window that is based upon an expected rate of change of details of the specific event to be viewed, wherein the expected rate of change includes a length of time that ends after a predetermined period from an actual starting time of occurrence of the specific event, wherein the actual starting time is set by the consumer via the first device.
Nevertheless, in a similar field of endeavor Jaime discloses that the time is a time window (Paragraph [0046]; time window) that is based upon an expected rate of change of details of the specific event to be viewed (Paragraphs [0025] [0030]; activities in a live events, e.g. sporting event, concert, etc.), wherein the expected rate of change includes a length of time (e.g. time duration) that ends after a predetermined period (e.g. post activity time) from an actual starting time of occurrence of the specific event (Paragraphs [0046] [0047] [0088] [0155]; recording sporting event activities, such as a touchdowns, home runs, concert solos, etc., which may be predefined as having a time duration comprising a post activity time, e.g. 7.5 seconds after a touchdown), 
wherein the actual starting time is set by the consumer via the first device (Paragraphs [0085] [0145]; the start time attribute pre-assigned to an activity may be set by the user, e.g. 7.5 seconds before a touchdown; paragraph [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jaime, for the predictable result of allowing pre-assignments of time attributed to different activities that may usually have different durations, in order to allow the viewer to watch activities of interest without missing out on any of the action (Jaime – paragraph [0085]).

Regarding claim 2, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses the specific event (Paragraphs [0050] [0125] figures 4 and 6; user specified event).
However, it is noted that Schultz is silent to explicitly disclose that the specific event includes a desired livestreaming event.
Nevertheless, in a similar field of endeavor Jaime discloses that the specific event includes a desired livestreaming event (Paragraphs [0046] [0047] [0088] [0155]; recording sporting event activities, such as a touchdowns, home runs, concert solos, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jaime, for the predictable result of allowing pre-assignments of time attributed to different activities that may usually have different durations, in order to allow the viewer to watch activities of interest without missing out on any of the action (Jaime – paragraph [0085]).

Regarding claim 3, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses that a user rating is used to select the at least one second device (Paragraphs [0114] [0120] [0121]; rating providing users). 

Regarding claim 5, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses using a distance between a geolocation of the at least one second device and the specific location of the specific event as an additional authoring qualification to select the at least one second device (Paragraphs [0027] [0051]-[0053] figures 1 and 6; recording devices in a close proximity to the requested subject). 

Regarding claim 6, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; however, it is noted that Schultz is silent to explicitly disclose that the expected rate of change of details of the specific event includes the length of time that overlaps with a range that is defined by an expected time of the occurrence and an ending of the change of the hyper-specific media content.
Nevertheless, in a similar field of endeavor Jaime discloses that the expected rate of change of details of the specific event includes the length of time that overlaps with a range that is defined by an expected time of the occurrence and an ending of the change of the hyper-specific media content (Paragraphs [0046] [0047] [0088] [0155]; recording sporting event activities, such as a touchdowns, home runs, concert solos, etc., which may be predefined as having a time duration comprising a post activity time, e.g. 7.5 seconds after a touchdown, and a pre-activity start time, e.g. 7.5 seconds before a touchdown; paragraph [0155]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jaime, for the predictable result of allowing pre-assignments of time attributed to different activities that may usually have different durations, in order to allow the viewer to watch activities of interest without missing out on any of the action (Jaime – paragraph [0085]).

Regarding claims 10-12, 14 and 15, Schultz and Jaime disclose all the limitations of claims 10-12, 14 and 15; therefore, claims 10-12, 14 and 15 are rejected for the same reasons stated in claims 1-3, 5 and 6, respectively.

Regarding claims 18 and 19, Schultz and Jaime disclose all the limitations of claims 18 and 19; therefore, claims 18 and 19 are rejected for the same reasons stated in claims 1 and 3, respectively.



Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Jaime in view of Chakraborty et al. (Pub No US 2019/0394533). Hereinafter, referenced as Chakraborty. 

Regarding claim 4, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses the hyper-specific media content (Paragraphs [0051]-[0053] figure 1; send a request to one or more providing users based on the user specified time, location, etc.).
However, it is noted that Schultz and Jaime are silent to explicitly disclose that the hyper-specific media content is used to filter proposed bids from a plurality of potential second devices.
Nevertheless, in a similar field of endeavor Chakraborty discloses that the hyper-specific media content is used to filter proposed bids from a plurality of potential second devices (Paragraphs [0015] [0028] [0034] [0035] figure 2B; Users near the requested area may receive notifications to enable live feed from their mobile device and choose to broadcast or bid to broadcast based on the requested content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz and Jaime by specifically providing the elements mentioned above, as taught by Chakraborty, for the predictable result of allowing live broadcasters to bid for the opportunity to with a service fee that is satisfactory and beneficial to both users (Chakraborty – Paragraph [0042]).

Regarding claim 7, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses the stored media content criteria (Paragraphs [0114] [0120] [0121]; rating providing users).
However, it is noted that Schultz and Jaime are silent to explicitly disclose that the stored media content criteria are associated with previously transmitted media contents.
Nevertheless, in a similar field of endeavor Chakraborty discloses that the stored media content criteria are associated with previously transmitted media contents (Paragraph [0039] figure 2B; the requesting user may reach out to a providing user, who has a high rank /rating and/or who has provided a good presentation to the requesting user in the past). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz and Jaime by specifically providing the elements mentioned above, as taught by Chakraborty, for the predictable result of allowing the requesting viewer to analyze and select the best recording users based on their past performances and effectiveness to capture the requested event.

Regarding claims 13 and 16, Schultz, Jaime and Chakraborty disclose all the limitations of claims 13 and 16; therefore, claims 13 and 16 are rejected for the same reasons stated in claims 4 and 7, respectively.



Claims 8, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Jaime in view of Jedrzejowicz (Patent No US 9,342,559). Hereinafter, referenced as Jedrzejowicz.

Regarding claim 8, Schultz and Jaime disclose the one or more non-transitory computer-readable storage media of claim 1; moreover, Schultz discloses hyper-specific media content (see rejection of claim 1).
However, it is noted that Schultz and Jaime are silent to explicitly disclose that the first device is charged with service fees upon a lapse of a waiting time period from an initial transmission of the media content by the selected at least one second device.
Nevertheless, in a similar field of endeavor Jedrzejowicz discloses service fees upon a lapse of a waiting time period (e.g. timer) from an initial transmission of the media content by the selected at least one second device (Col. 2 lines 39-43; col. 22 lines 23-30, col. 23 lines 56-65, figures 5E and 5D; determine a length of time associated with the video communication session; and send information regarding the length of time to a billing server for calculation of a charge for the video communication session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz and Jaime by specifically providing the elements mentioned above, as taught by Jedrzejowicz, for the predictable result of compensating the video provider based on a duration of the interactive session, in order to provide a usage fee scheme that is more granular and flexible for both the service requester and the service provider. 

Regarding claim 9, Schultz, Jaime and Jedrzejowicz disclose the one or more non-transitory computer-readable storage media of claim 8; moreover, Schultz discloses hyper-specific media content (see rejection of claim 1).
However, it is noted that Schultz and Jaime are silent to explicitly disclose that a timer for the waiting time period is initiated upon a detection of a delivery timestamp of the media content at the first device.
Nevertheless, in a similar field of endeavor Jedrzejowicz discloses that a timer (e.g. duration) for the waiting time period is initiated upon a detection of a delivery timestamp of the media content at the first device (Col. 2 lines 39-43; col. 22 lines 23-30, col. 23 lines 56-65, figures 5E and 5D; determine a length of time associated with the video communication session; and send information regarding the length of time to a billing server for calculation of a charge for the video communication session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz and Jaime by specifically providing the elements mentioned above, as taught by Jedrzejowicz, for the predictable result of compensating the video provider based on a duration of the interactive session, in order to provide a usage fee scheme that is more granular and flexible for both the service requester and the service provider.

Regarding claim 17, Schultz, Jaime and Jedrzejowicz disclose all the limitations of claim 17; therefore, claim 17 is rejected for the same reasons stated in claim 8.

Regarding claim 20, Schultz, Jaime and Jedrzejowicz disclose all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claim 8.


Examiner Suggestion
In order to advance prosecution, the examiner suggests amending the independent claims to incorporate the claimed features of dependent claims 8 and 17, along with the following amendments as supported by paragraph [0020] of the originally filed specification:

1. (Proposed Amendment) One or more non-transitory computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
receiving, from a first device, a consumer request for a real-time delivery of a hyper- specific media content that includes a specific event, location, and a time window that is based upon an expected rate of change of details of the specific event to be viewed, wherein the expected rate of change includes a length of time that ends after a predetermined period from an actual starting time of occurrence of the specific event, wherein the actual starting time is set by the consumer via the first device; 
using the hyper-specific media content as an authoring qualification to select at least one second device that will provide the real-time delivery of the hyper-specific media content; and 
using a selected at least one second device to transmit in real-time the hyper-specific media content over at least the time window that is based upon the expected rate of change of details of the specific event to be viewed;
wherein the first device is charged with service fees upon a lapse of a waiting time period from an initial transmission of the media content by the selected at least one second device, the waiting time period including a time duration within the time window where the consumer can back out or reject the transmissions of the hyper-specific media content without incurring financial obligations or paying only a reduced service fee.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423